Exhibit 10.1

 

REGISTRATION RIGHTS AGREEMENT

THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is entered into as of this
18th day of May, 2015 by and among Endo International plc, a public limited
company incorporated under the laws of Ireland (“Parent”), and certain persons
listed on Schedule A hereto (such persons, in their capacity as holders of
Registrable Securities (as defined below), the “Holders” and each a “Holder”).

RECITALS

WHEREAS, simultaneously with the execution and delivery of this Agreement,
Parent, Endo Health Solutions Inc., a Delaware corporation, Endo Limited, a
private limited company incorporated under the laws of Ireland, Banyuls Limited,
a private limited company incorporated under the laws of Ireland, Hawk
Acquisition ULC, a Bermudian unlimited liability company, Par Pharmaceutical
Holdings, Inc., a Delaware corporation (the “Company”) and Shareholder
Representative Services LLC, a Colorado limited liability company, have entered
into that certain Agreement and Plan of Merger, dated as of May 18, 2015 (as the
same may be amended or supplemented from time to time, the “Merger Agreement”),
pursuant to which Parent is acquiring, directly and indirectly, 100% of the
outstanding shares of the Company. Capitalized terms used but not defined herein
have the meanings attributed thereto in the Merger Agreement.

WHEREAS, as more fully described in the Merger Agreement, at the Effective Time,
each outstanding share of Company Stock and each RSU and Option is being
converted into the right to receive cash and ordinary shares, par value $0.0001
per share, of Parent (the “Shares”), on the terms and conditions set forth in
the Merger Agreement.

WHEREAS, Parent desires to enter into this Agreement with the Holders in order
to grant the Holders the registration rights described herein.

NOW, THEREFORE, in consideration of the premises and the mutual promises and
covenants contained in this Agreement, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:

Section 1.  g   Definitions. As used in this Agreement, the following terms
shall have the following meanings:

“Block Trade” shall mean an offering and/or sale of Registrable Securities by
one or more of the Holders not involving substantial marketing efforts by the
Company prior to pricing, including but not limited to (i) block trades and
(ii) ordinary brokerage transactions effected on any national securities
exchange on which the subject shares of the Registrable Securities may be listed
at the time of sale, in each case which may or may not be on an underwritten
basis (whether firm commitment or otherwise).

“Board” shall mean the Board of Directors of Parent, or a duly authorized
committee thereof.



--------------------------------------------------------------------------------

“Demand Registration” shall have the meaning set forth in Section 2(b).

“Demand Registration Statement” shall have the meaning set forth in Section 2(c)
herein.

“Demand Take-Down” shall have the meaning set forth in Section 2(b).

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended (or
any corresponding provision of succeeding law) and the rules and regulations
thereunder.

“Management Holders” shall mean all Holders other than the TPG Shareholders and
their Permitted Transferees (as defined in the Shareholders Agreement).

“Piggyback Registration” shall have the meaning set forth in Section 3(a)
herein.

“Piggyback Registration Statement” shall have the meaning set forth in
Section 3(a) herein.

“Registrable Securities” shall mean the Shares acquired by the Holders pursuant
to the Merger Agreement, including any Shares acquired as a result of any
reclassification, recapitalization, stock split or combination, exchange or
readjustment of such Shares, or any stock dividend or stock distribution in
respect of such Shares, in each case whether now owned or hereinafter acquired;
provided, however, such Registrable Securities shall cease to be Registrable
Securities when (i) a registration statement with respect to the sale of such
Shares shall have become effective under the Securities Act and such Shares
shall have been disposed of in accordance with such registration statement;
(ii) such Shares shall have been sold in accordance with Rule 144 (or any
successor provision) under the Securities Act; or (iii) such Shares have ceased
to be outstanding.

“Registration Expenses” shall mean all expenses incurred in effecting any
registration pursuant to this Agreement (including a Demand Registration
Statement and a Piggyback Registration Statement), including registration,
qualification, listing and filing fees (including, without limitation, all SEC
and FINRA filing fees), printing expenses, transfer agents and registrar’s fees
and expenses, fees and disbursements of counsel for Parent and all accountants
and other persons retained by Parent, any reasonable fees and disbursements of
underwriters customarily paid by issuers or sellers of securities (which shall
not include fees and disbursements of counsel for the underwriters), all fees
and expenses of any special experts or other persons retained by Parent in
connection with any registration, all expenses related to the “road-show” for
any underwritten offering, including all travel, meals and lodging, and blue sky
(and other securities laws) fees and expenses associated with any registration
statement, as well as all internal fees and expenses of Parent. “Registration
Expenses” shall not include any transfer taxes applicable to the sale, transfer,
issuance or allotment of Registrable Securities or transfer taxes arising from
the conversion of certificated shares to book entry form. In addition, Parent
shall pay or reimburse the Holders for the reasonable fees and expenses of one
law firm chosen by Holders of a majority of the Registrable Securities included
in any registration statement as their counsel. Nothing in this definition shall
impact any agreement on expenses between Parent and any underwriter.

 

2



--------------------------------------------------------------------------------

“Securities Act” shall mean the Securities Act of 1933, as amended (or any
corresponding provision of succeeding law), and the rules and regulations
thereunder.

“Selling Expenses” shall mean all underwriting discounts, selling commissions,
stock transfer taxes applicable to the sale, transfer, issuance or allotment of
Registrable Securities, and other selling expenses associated with effecting any
sales of Registrable Securities under any registration statement which are not
included as Registration Expenses.

“Shareholders Agreement” shall mean that certain Shareholders Agreement, dated
the date hereof, entered into by Parent and certain recipients of Shares
pursuant to the Merger Agreement.

“Shelf Registration” shall have the meaning set forth in Section 2(a).

“Shelf Registration Statement” shall have the meaning set forth in Section 2(a).

“TPG Shareholders” shall mean TPG Sky L.P., TPG Sky Co-Invest L.P. and TPG
Biotechnology Partners IV L.P., considered together.

Section 2.  g  Demand Registration Rights.

(a) Shelf Registration Statement. Solely to the extent that a shelf registration
statement covering the Registrable Securities is not then effective, upon the
three month anniversary of the Closing Date, Parent shall file with the SEC a
shelf registration statement pursuant to Rule 415 under the Securities Act (a
“Shelf Registration Statement”) relating to the offer and sale of Registrable
Securities by any Holders thereof from time to time in accordance with the
methods of distribution elected by such Holders, and Parent shall use its
reasonable best efforts to cause such Shelf Registration Statement to promptly
become effective under the Securities Act. Any such registration pursuant to the
Shelf Registration Statement shall hereinafter be referred to as a “Shelf
Registration.” For the avoidance of doubt, a Shelf Registration shall also be
deemed to be a Demand Registration (as defined below).

(b) Right to Request Registration or Take-Down. At any time after the three
month period following the Closing Date, one or more Holder(s) may, by written
notice to Parent, request (i) at any time that a shelf registration statement
(including the Shelf Registration Statement) covering the Registrable Securities
is effective, an offering of all or part of the Registrable Securities covered
by that shelf registration statement (a “Demand Take-Down”); and (ii) solely to
the extent a shelf registration statement covering the Registrable Securities is
not then effective, a registration statement (which may be in the form of a
shelf registration statement) filed by Parent under the Securities Act to permit
the sale of all or part of the Registrable Securities (a “Demand Registration”);
provided that the aggregate value of the shares of Registrable Securities
covered by each such Demand Take-Down or Demand Registration is not less than
one hundred million dollars ($100,000,000). If the Holder(s) so elect, by
written notice to Parent, Parent will use its reasonable best efforts to cause
the Demand Registration or Demand Take-Down, as the case may be, to be in the
form of a registered underwritten offering, which may include (at the option of
the requesting Holders) but is not limited to a Block Trade.

 

3



--------------------------------------------------------------------------------

(c) Demand Registration Statement or Demand Take-Down. Parent shall use its
reasonable best efforts to file, as soon as reasonably practicable, after
Parent’s receipt of any request for a Demand Registration or Demand Take-Down,
either (i) if Parent has no effective shelf registration statement on file with
the SEC at the time of a request for a Demand Registration or Demand Take-Down,
a shelf registration statement on Form S-3 or, if Form S-3 is not available for
use by Parent, such other form under the Securities Act then available to
Parent, registering for resale such number of shares of Registrable Securities
as the Holder(s) have requested to be included in the Demand Registration or
Demand Take-Down and have such registration statement declared effective under
the Securities Act as soon as reasonably practicable after receiving a request
for a Demand Registration or Demand Take-Down, or (ii) if a Parent shelf
registration statement covering Registrable Securities is effective at the time
of a request for a Demand Registration or Demand Take-Down, a prospectus
supplement covering such number of shares of Registrable Securities as requested
by the Holder(s) to be included in the Demand Registration or Demand Take-Down;
provided, in the case of clause (ii), that Parent has previously filed and there
remains effective a shelf registration statement on Form S-3 or any successor
form thereto then available to Parent that permits the Demand Registration or
Demand Take-Down without the filing of a new registration statement. Such
registration statement referred to in clauses (i) and (ii) above (including a
prospectus, amendments and supplements to such registration statement or
prospectus, including pre- and post-effective amendments, all exhibits thereto
and all material incorporated by reference or deemed to be incorporated by
reference, if any, in such registration statement) is hereinafter referred to as
a “Demand Registration Statement.” Parent shall give written notice to each
Holder that did not initiate the Demand Registration at least three days prior
to the initial filing of a Demand Registration Statement (or two days prior to
the commencement of an underwritten offering if such Demand Registration is a
Demand Take-Down) and, subject to Section 2(e), shall include in such Demand
Registration Statement or Demand Take-Down all Registrable Securities for which
Parent has received a written request from Holders within two days following
delivery of the notice from Parent (or one day if such Demand Registration is a
Demand Take-Down). Notwithstanding the foregoing, if any TPG Shareholder wishes
to engage in a Block Trade off of a shelf registration statement (either through
filing an automatic shelf registration statement or through a take-down from an
already existing shelf registration statement), then such TPG Shareholder only
needs to notify the Company of the Block Trade no later than seven days prior to
the day such offering is to commence and neither the Company nor such TPG
Shareholder shall have any obligation to notify, or allow the participation of,
such other Holders in such Block Trade. The Company shall use its reasonable
best efforts (including cooperating with the participating Holders with respect
to the provision of necessary information) to facilitate such shelf offering
(which may close as early as three Business Days after the date it commences),
provided that the Holder requesting such Block Trade shall use commercially
reasonable efforts to work with the Company and the underwriters prior to making
such request in order to facilitate preparation of the registration statement,
prospectus and other offering documentation related to the Block Trade. For the
avoidance of doubt, the Management Holders shall not be entitled to receive
notice of, or to elect to participate in, a Block Trade or any shelf
registration statement or prospectus to be used in connection therewith.

(d) Number of Demand Registrations or Demand Take-Downs. The TPG Shareholders
shall be entitled to request a maximum of four Demand Registrations and Demand
Take-Downs combined (and no more than three Demand Registrations and Demand
Take-

 

4



--------------------------------------------------------------------------------

Downs in any 12 month period) in which the aggregate value of the shares of
Registrable Securities covered by each such Demand Registration or Demand
Take-Down is not less than one hundred million dollars ($100,000,000). For the
avoidance of doubt, each Block Trade requested by a TPG Shareholder shall be
deemed a Demand Registration or Demand Take-Down for purposes of Parent’s
obligation to effect no more than four Demand Registrations and Demand
Take-Downs combined. Parent shall not be obligated to take any action to effect
any Demand Take-Down, Demand Registration or Block Trade if a Demand
Registration (other than the initial Shelf Registration) was declared effective
or a Piggyback Registration or Demand Take-Down or Block Trade was consummated
within the preceding one hundred and twenty (120) days (unless otherwise
consented to by Parent). A registration shall not count as a Demand Registration
or Demand Take-Down (A) until (1) the related Demand Registration Statement has
been declared effective by the SEC in the case of Section 2(b)(i) above and, if
an immediate takedown under a shelf registration statement is contemplated
thereunder, the prospectus supplement for such offering has been filed, or
(2) the filing of the prospectus supplement contemplated in the case of
Section 2(b)(ii) above, and (B) unless the Demand Registration Statement remains
effective for the periods set forth in Section 2(g) herein.

(e) Selection of Underwriters. The Holder(s) will have the right to select the
managing underwriter and managers to administer an offering pursuant to a Demand
Registration Statement or a Demand Take-Down, subject to the prior approval of
Parent, which approval shall not be unreasonably withheld, conditioned or
delayed. The Holder(s) may not participate in an offering hereunder unless such
Holder(s) (a) agree to sell such Registrable Securities on the basis provided in
any underwriting agreement with the underwriters and (b) complete and execute
all questionnaires, powers of attorney, indemnities, underwriting agreements,
lock-up agreements and other documents reasonably required under the terms of
such underwriting arrangements customary for selling stockholders to enter into
in secondary underwritten public offerings, provided that any underwriting
agreement shall (i) contain such representations and warranties by, and the
other agreements on the part of, Parent to and for the benefit of Holders as are
customarily made by issuers to selling stockholders in secondary underwritten
public offerings and (ii) provide that any or all of the conditions precedent to
the obligations of such underwriters under such underwriting agreement also
shall be conditions precedent to the obligations of such Holders (except, for
the avoidance of doubt, Holders are not entitled to receive opinions of counsel
or comfort letters to be delivered to underwriters pursuant to such conditions
precedent).

(f) Priority of Securities Offered Pursuant to Demand Registrations and
Take-Downs. Parent and other holders of Shares shall have the right to
participate in and include any Shares in a Demand Registration or Demand
Take-Down, subject to the priority provisions set forth in this Section 2(e). If
the managing underwriter of a Demand Registration or Demand Take-Down shall
advise Parent that in its reasonable opinion the number of Shares requested to
be included in such Demand Registration or Demand Take-Down exceeds the number
that can be sold in such offering without having an adverse effect on such
offering, including the price at which such Shares can be sold, then Parent
shall include in such Demand Registration or Demand Take-Down the maximum number
of Shares that such underwriter or agent, as applicable, advises can be so sold
without having such adverse effect, allocated (i) first, to Registrable
Securities requested by the Holder(s) to be included in such Demand Registration
or Demand Take-Down (including all Holders that initiated the Demand
Registration or Demand Take-Down and any other Holder that requests to be
included in such Demand Registration or

 

5



--------------------------------------------------------------------------------

Demand Take-Down) allocated among such requesting Holder(s) on a pro rata basis
or in such other manner as they may agree, provided that the TPG Shareholders
may freely re-allocate any number of Registrable Securities held by them (or any
of their Affiliates) which may be included in such Demand Registration to any of
their Affiliates for purposes of determining the pro rata allocation of the
securities to be included in such Demand Registration, and (ii) second, among
all Shares requested to be included in such Demand Registration or Demand
Take-Down by any other persons (including securities to be sold for the account
of Parent) allocated among such persons on a pro rata basis or in such manner as
they may agree.

(g) Restrictions on Demand Registrations and Demand Take-Downs. Parent may
postpone the filing or the effectiveness of a Shelf Registration Statement, a
Demand Registration Statement or commencement of a Demand Take-Down if, based on
the good faith judgment of Parent’s Board of Directors, such postponement is
necessary in order to avoid premature disclosure of material non-public
information that the Board of Directors, after consultation with outside counsel
to Parent, has in good faith determined would (i) be required to be made in any
Registration Statement or report filed with the SEC by Parent so that such
Registration Statement or report would not be materially misleading or contain a
material omission or misstatement if such information is not included, (ii) such
disclosure would not be required to be made at such time but for the filing of
such Registration Statement; and (iii) the Issuer has a bona fide business
purpose for not disclosing publicly; provided, however, that the Holder(s)
requesting such Demand Registration Statement or Demand Take-Down shall be
entitled, at any time after receiving notice of such postponement and before
such Demand Registration Statement becomes effective or before such Demand
Take-Down is commenced, to withdraw such request and, if such request is
withdrawn, such Demand Registration or Demand Take-Down shall not count as the
permitted Demand Registration or Demand Take-Down. Parent shall provide prompt
written notice to such Holder(s) of (x) any postponement of the filing or
effectiveness of a Shelf Registration Statement or a Demand Registration
Statement or commencement of a Demand Take-Down pursuant to this Section 2(g),
(y) Parent’s decision to file or seek effectiveness of such Shelf Registration
Statement or Demand Registration Statement or commence such Demand Take-Down
following such postponement and (z) the effectiveness of such Shelf Registration
Statement or Demand Registration Statement or commencement of such Demand
Take-Down. Notwithstanding the provisions of this Section 2(g), Parent may not
postpone the filing or effectiveness of a Shelf Registration Statement or Demand
Registration Statements and the commencement of Demand Take-Downs for a total of
more than 120 days (or 45 days during the three month period beginning on the
three month anniversary of the Closing Date) after the date on which the Board
of Directors makes the determination that such matter should not be disclosed or
for more than 150 days during any 12-month period.

(h) Effective Period of Demand Registrations. After any Demand Registration
Statement filed pursuant to this Agreement has become effective or a prospectus
supplement contemplated in the case of Section 2(b)(ii) hereof has been filed,
Parent shall use its reasonable best efforts to keep such Demand Registration
Statement continuously effective until all of the Registrable Securities covered
by such Demand Registration Statement have been sold pursuant to such Demand
Registration Statement in accordance with the plan of distribution set forth
therein or are no longer outstanding.

 

6



--------------------------------------------------------------------------------

(i) Resale Rights. In the event that any TPG Shareholder reasonably requests to
participate in a registration pursuant to this Section 2 in connection with a
distribution of Registrable Securities to its partners or members, to the extent
permitted by the Shareholders Agreement, such registration shall provide for
resale by such partners or members, if requested by such TPG Shareholder;
notwithstanding the foregoing, Parent shall have no obligation to maintain the
effectiveness of such registration after the 30-day period following such
distribution.

Section 3.  g  Piggyback Registration Rights.

(a) Right to Piggyback. At any time after the three month period following the
Closing Date, whenever Parent proposes to publicly sell in an underwritten
offering or register for sale any of its Shares, in either case pursuant to
(i) a registration statement under the Securities Act (other than a registration
statement on Form S-8 or Form S-4 or a universal shelf registration statement on
Form S-3 if such registration statement is not being filed in connection with an
underwritten offering, or, in each case, pursuant to any similar successor forms
thereto), or (ii) a prospectus supplement covering its Shares; provided, in the
case of clause (ii), that Parent has previously filed and there remains
effective a shelf registration statement on Form S-3 or any successor form
thereto then available to Parent that permits the registered underwritten
offering without the filing of a new registration statement (such registration
statement referred to in clause (i) and (ii) above, including a prospectus,
amendments and supplements to such registration statement or prospectus,
including pre- and post-effective amendments, all exhibits thereto and all
material incorporated by reference or deemed to be incorporated by reference, if
any, in such registration statement, being hereinafter referred to as a
“Piggyback Registration Statement”), whether for its own account or for the
account of one or more securityholders of Parent (a “Piggyback Registration”),
Parent shall give written notice to each Holder as soon as reasonably
practicable but in no event less than three business days prior to the initial
filing of such Piggyback Registration Statement (or two days prior to the date
of the commencement of any such offering if such Piggyback Registration is
conducted as an underwritten offering) of its intention to effect such sale or
registration and, subject to Sections 3(b) and 3(c) hereof, shall include in
such Piggyback Registration Statement all Registrable Securities with respect to
which Parent has received a written request from Holders; provided that Parent
shall have no obligation to notify, or allow the participation of, any Holder in
any such Piggyback Registration conducted in connection with or in contemplation
of, or to provide all or any portion of the funds or credit support to
consummate, the acquisition by Parent of property (whether through the direct
purchase of assets or the purchase of capital stock of, or merger or
consolidation with, any person owning such assets). A Holder’s right to
participate in any Piggyback Registration pursuant to an underwritten offering
shall be conditioned on the Holder entering into an underwriting agreement in
customary form and acting in accordance with the terms and conditions thereof,
provided that any underwriting agreement shall (i) contain such representations
and warranties by, and the other agreements on the part of, Parent to and for
the benefit of Holders as are customarily made by issuers to selling
stockholders in secondary underwritten public offerings and (ii) provide that
any or all of the conditions precedent to the obligations of such underwriters
under such underwriting agreement also shall be conditions precedent to the
obligations of such Holders (except, for the avoidance of doubt, Holders are not
entitled to receive opinions of counsel or comfort letters to be delivered to
underwriters pursuant to such conditions precedent). Notwithstanding the
foregoing, if any TPG Shareholder wishes to

 

7



--------------------------------------------------------------------------------

engage in a Block Trade off of a shelf registration statement pursuant to
Section 2, no other Holder shall be entitled to receive notice of, or to elect
to participate in, a Block Trade or any shelf registration statement and
prospectus to be used in connection with such Block Trade pursuant to this
Section 3 or otherwise.

(b) Priority of Securities Offered Pursuant to Primary/Secondary Piggyback
Registrations. If a Piggyback Registration is initiated as an underwritten
primary registration on behalf of Parent, and the managing underwriter advises
Parent that in its reasonable opinion the number of Shares requested to be
included in such registration exceeds the number that can be sold in such
offering without having an adverse effect on such offering, including the price
at which such Shares can be sold, then Parent shall include in such registration
the maximum number of Shares that such underwriter advises can be so sold
without having such adverse effect, allocated (i) first, to the Shares Parent
proposes to sell, and (ii) second, among Holders that request to be included in
such Piggyback Registration and other security holders of Parent that request to
be included in such Piggyback Registration, pro rata among such holders on the
basis of the percentage of the then outstanding Shares requested to be
registered by them or on such basis as such holders may otherwise agree among
themselves and Parent, provided that the TPG Shareholders may freely re-allocate
any number of Registrable Securities held by them (or any of their Affiliates)
which may be included in such Piggyback Registration to any of their Affiliates
for purposes of determining the pro rata allocation of the securities to be
included in such Piggyback Registration.

(c) Priority of Securities Offered Pursuant to Secondary Piggyback
Registrations. If a Piggyback Registration is initiated as a secondary
underwritten registration on behalf of a holder of Parent’s securities other
than a Holder, and the managing underwriter advises Parent that in its
reasonable opinion the number of securities requested to be included in such
registration exceeds the number that can be sold in such offering without having
an adverse effect on such offering, including the price at which such securities
can be sold, then Parent shall include in such registration the maximum number
of shares that such underwriter advises can be so sold without having such
adverse effect, allocated (i) first, to the securities requested to be included
therein by the holder(s) requesting such registration and the holder(s) whose
registration rights were granted concurrently with the granting of registration
rights to the holder(s) requesting such registration, and (ii) second, among
Parent, the Holders that request to be included in such Piggyback Registration
and other security holders of Parent that request to be included in such
Piggyback Registration, pro rata among such holders and Parent on the basis of
the percentage of the then outstanding shares requested to be registered by them
or on such basis as such holders may otherwise agree among themselves and
Parent, provided that the TPG Shareholders may freely re-allocate any number of
Registrable Securities held by them (or any of their Affiliates) which may be
included in such Piggyback Registration to any of their Affiliates for purposes
of determining the pro rata allocation of the securities to be included in such
Piggyback Registration.

 

8



--------------------------------------------------------------------------------

Section 4.  g  Registration Procedures.

(a) In connection with the filing of any registration statement pursuant to this
Agreement (including any Demand Registration Statement or any Piggyback
Registration Statement), Parent shall use its reasonable best efforts to, as
promptly as reasonably practicable:

(i) prepare and file with the SEC (no later than the three month anniversary of
the Closing Date if a Shelf Registration Statement is required or thirty
(30) days after a request for a Demand Registration on Form S-3 or ninety
(90) days after a request for a Demand Registration on Form S-1, subject to the
restrictions set forth in Section 2(g)) the requisite registration statement
(including a prospectus therein and any supplement thereto and all exhibits and
financial statements required by the SEC to be filed therewith) to effect such
registration and use its reasonable best efforts to cause such registration
statement to become effective, and before filing such registration statement or
any amendments or supplements thereto, provide to one representative on behalf
of all Holders included in such registration statement (to be chosen by Holders
of a majority of Registrable Securities to be included in such registration
statement) and any managing underwriter(s), copies of all such documents
proposed to be filed or furnished, including documents incorporated by
reference, and the representative and the managing underwriter(s) shall have the
opportunity to review and comment thereon, and Parent will make such changes and
additions thereto as may reasonably be requested by the representative and the
managing underwriter(s) prior to such filing, unless Parent reasonably objects
to such changes or additions, provided that such opportunity to review and
comment shall not apply to any reports filed by Parent in the ordinary course of
business pursuant to the Exchange Act;

(ii) prepare and file with the SEC (and subject to the review and comment
provisions set forth in paragraph 4(a)(i) above) such pre- and post-effective
amendments and supplements to such registration statement and the prospectus
used in connection therewith or any Free Writing Prospectus as may be required
by applicable securities laws or reasonably requested by a Holder or any
managing underwriter(s) to maintain the effectiveness of such registration and
to comply with the provisions of applicable securities laws with respect to the
disposition of all securities covered by such registration statement during the
period in which such registration statement is required to be kept effective;

(iii) furnish to each Holder of the securities being registered and each
managing underwriter without charge, such number of conformed copies of such
registration statement and of each such amendment and supplement thereto (in
each case including all exhibits other than those which are being incorporated
into such registration statement by reference and that are publicly available),
such number of copies of the prospectus contained in such registration statement
and any other prospectus filed under Rule 424 under the Securities Act in
conformity with the requirements of the Securities Act, and such other
documents, as the Holders and any managing underwriter(s) may reasonably
request;

(iv) register or qualify all Registrable Securities under such other securities
or “blue sky” laws of such jurisdictions as the Holders and any managing
underwriter(s) may reasonably request, except that Parent shall not for any such
purpose be required to qualify generally to do business as a foreign company in
any jurisdiction where it would not otherwise be required to qualify but for
this Section 4(a)(iv), or to consent to general service of process in any such
jurisdiction, or to be subject to any material tax obligation in any such
jurisdiction where it is not then so subject;

 

9



--------------------------------------------------------------------------------

(v) promptly notify the Holders and any managing underwriter(s) at any time when
Parent becomes aware that a prospectus relating thereto is required to be
delivered under the Securities Act, of the happening of any event as a result of
which the prospectus included in such registration statement, as then in effect,
includes an untrue statement of a material fact or omits to state any material
fact required to be stated therein or necessary to make the statements therein
not misleading in light of the circumstances under which they were made, and, to
promptly prepare and furnish without charge to the Holders and any managing
underwriter(s) a reasonable number of copies of a supplement to or an amendment
of such prospectus as may be necessary so that, as thereafter delivered to the
purchasers of such securities, such prospectus shall not include an untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein not misleading in the
light of the circumstances under which they were made;

(vi) provide and cause to be maintained a transfer agent and registrar for all
Registrable Securities covered by such registration statement not later than the
effective date of such registration statement;

(vii) cooperate with the Holders and any managing underwriter(s) to facilitate
the timely preparation and delivery of certificates representing Registrable
Securities to be sold, and enable certificates for such Registrable Securities
to be issued for such number of shares and registered in such names as the
Holders and any managing underwriter(s) may reasonably request;

(viii) list all Registrable Securities covered by such registration statement on
any securities exchange on which any such class of securities is then listed and
cause to be satisfied all requirements and conditions of such securities
exchange to the listing of such securities that are reasonably within the
control of Parent;

(ix) notify each Holder and any managing underwriter(s), promptly after it shall
receive notice thereof, of the time when such registration statement, or any
post-effective amendments to the registration statement, shall have become
effective;

(x) to make available to each Holder whose Registrable Securities are included
in such registration statement and any managing underwriter(s) as soon as
reasonably practicable after the same is prepared and publicly distributed,
filed with the SEC, or received by Parent, an executed copy of each letter
written by or on behalf of Parent to the SEC or the staff of the SEC (or other
governmental agency or self-regulatory body or other body having jurisdiction,
including any domestic or foreign securities exchange), and any item of
correspondence received from the SEC or the Staff of the SEC (or other
governmental agency or self –regulatory body or other body having jurisdiction,
including any domestic or foreign securities exchange), in each case relating to
such registration statement. Parent will as soon as reasonably practicable
notify the Holders and any managing underwriter(s) of the effectiveness of such
registration statement or any post-effective amendment or the filing of the
prospectus supplement contemplated herein. Parent will as soon as reasonably
practicable respond reasonably and completely to any and all comments received
from the SEC or the Staff of the SEC,

 

10



--------------------------------------------------------------------------------

with a view towards causing such registration statement or any amendment thereto
to be declared effective by the SEC as soon as reasonably practicable and shall
file an acceleration request as soon as reasonably practicable following the
resolution or clearance of all SEC comments or, if applicable, following
notification by the SEC that any such registration statement or any amendment
thereto will not be subject to review;

(xi) advise each Holder and any managing underwriter(s), promptly after it shall
receive notice or obtain knowledge thereof, of (A) the issuance of any stop
order, injunction or other order or requirement by the SEC suspending the
effectiveness of such registration statement or the initiation or threatening of
any proceeding for such purpose and use its reasonable best efforts to prevent
the issuance of any stop order, injunction or other order or requirement or to
obtain its withdrawal if such stop order, injunction or other order or
requirement should be issued, (B) the suspension of the registration of the
subject shares of the Registrable Securities in any state jurisdiction and
(C) the removal of any such stop order, injunction or other order or requirement
or proceeding or the lifting of any such suspension;

(xii) upon execution of confidentiality agreements in form and substance
reasonably satisfactory to Parent, make available for inspection by one
representative on behalf of all Holders included in a registration statement
whose Registrable Securities are included in such registration statement (to be
chosen by Holders of a majority of Registrable Securities to be included in such
registration statement) and any managing underwriter(s), and any attorney,
accountant or other agent retained by any such Holder or underwriters, at
reasonable times and in a reasonable manner, all pertinent financial and other
records and corporate documents of Parent, and cause the Parent’s officers,
directors and employees to supply all information reasonably requested by any
such Holder, sales or placement agent, underwriter, attorney, accountant or
agent to conduct a reasonable investigation within the meaning of Section 11 of
the Securities Act that is customary for a participant in a securities offering
in connection with such registration statement; provided that the foregoing
investigation and information gathering shall be coordinated on behalf of such
parties by one firm of counsel designated by and on behalf of such parties;

(xiii) if requested by any Holder of Registrable Securities named in such
registration statement or any managing underwriter(s), promptly incorporate in a
prospectus supplement or post-effective amendment such information as such
Holder or managing underwriter(s) reasonably requests to be included therein,
including, without limitation, with respect to the Registrable Securities being
sold by such Holder, the purchase price being paid therefor by any underwriters
and with respect to any other terms of an underwritten offering of the
Registrable Securities to be sold in such offering, and promptly make all
required filings of such prospectus supplement or post-effective amendment;

(xiv) cooperate with each Holder and any managing underwriter(s) participating
in the disposition of such Registrable Securities and their respective counsel
in connection with any filings required to be made with the Financial Industry
Regulatory Authority;

 

11



--------------------------------------------------------------------------------

(xv) in the case of an underwritten offering, (i) enter into such customary
agreements (including an underwriting agreement in customary form), (ii) take
all such other customary actions as the managing underwriter(s) reasonably
request in order to expedite or facilitate the disposition of such Registrable
Securities (including, without limitation, causing senior management and other
Parent personnel to reasonably cooperate with the Holder(s) whose Registrable
Securities are included in a registration statement and the underwriter(s) in
connection with performing due diligence) and (iii) cause its counsel to issue
opinions of counsel addressed and delivered to the underwriter(s) in form,
substance and scope as are customary in underwritten offerings, subject to
customary limitations, assumptions and exclusions;

(xvi) in the case of an underwritten offering, use its reasonable best efforts
to cause members of senior management of Parent to be available to participate
in, and to reasonably cooperate with the managing underwriter(s) in connection
with customary marketing activities (including select conference calls,
one-on-one meetings with prospective purchasers and road shows); and

(xvii) if requested by the managing underwriter(s) of an underwritten offering,
use reasonable best efforts to cause to be delivered, upon the pricing of any
underwritten offering, and at the time of closing of a sale of Registrable
Securities pursuant thereto, “comfort” letters from Parent’s independent
registered public accountants addressed to the underwriter(s) stating that such
accountants are independent public accountants within the meaning of the
Securities Act and the applicable rules and regulations adopted by the SEC
thereunder, and otherwise in customary form and covering such financial and
accounting matters as are customarily covered by “comfort” letters of the
independent registered public accountants delivered in connection with primary
underwritten public offerings.

(b) As a condition precedent to the obligations of Parent to file any
registration statement covering Registrable Securities, each Holder shall
furnish in writing to Parent such information regarding such Holder (and any of
its Affiliates), the Registrable Securities to be sold, the intended method of
distribution of such Registrable Securities and such other information requested
by Parent as is reasonably necessary or advisable for inclusion in the
registration statement relating to such offering pursuant to the Securities Act.

Each Holder agrees by acquisition of the Registrable Securities that (i) upon
receipt of any notice from Parent of the happening of any event of the kind
described in Section 4(a)(v), such Holder shall forthwith discontinue its
disposition of Registrable Securities pursuant to the registration statement
relating to such Registrable Securities until such Holder’s receipt of the
copies of the supplemented or amended prospectus contemplated by
Section 4(a)(v); (ii) upon receipt of any notice from Parent of the happening of
any event of the kind described in clause (A) of Section 4(a)(xii), such Holder
shall discontinue its disposition of Registrable Securities pursuant to such
registration statement until such Holder’s receipt of the notice described in
clause (C) of Section 4(a)(xii); and (iii) upon receipt of any notice from
Parent of the happening of any event of the kind described in clause (B) of
Section 4(a)(xii), such Holder shall discontinue its disposition of Registrable
Securities pursuant to such registration statement in the applicable state
jurisdiction(s) until such Holder’s receipt of the notice described in clause
(C) of

 

12



--------------------------------------------------------------------------------

Section 4(a)(xii). The length of time that any registration statement is
required to remain effective shall be extended by any period of time that such
registration statement is unavailable for use pursuant to this paragraph,
provided in no event shall any registration statement be required to remain
effective after the date on which all Registrable Securities cease to be
Registrable Securities.

Section 5.

Indemnification.

(a) Indemnification by Parent. Parent agrees to indemnify, hold harmless and
reimburse, to the fullest extent permitted by law, each Holder, its partners,
officers, directors, employees, advisors, representatives and agents, and each
Person, if any, who controls such Holder within the meaning of the Securities
Act or the Exchange Act, against any and all losses, penalties, liabilities,
claims, damages and expenses, joint or several (including, without limitation,
reasonable attorneys’ fees and any expenses and reasonable costs of
investigation), as incurred, to which the Holders or any such indemnitees may
become subject under the Securities Act or otherwise, insofar as such losses,
penalties, liabilities, claims, damages and expenses (or actions or proceedings,
whether commenced or threatened, in respect thereof) arise out of or are based
upon any untrue statement or alleged untrue statement of any material fact
contained in the registration statement under which such Registrable Securities
were registered and sold under the Securities Act, any preliminary prospectus,
final prospectus, free writing prospectus or summary prospectus contained
therein, or any amendment or supplement thereto, or arising out of or based upon
any omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading or any violation of the
Securities Act or state securities laws or rules thereunder by Parent relating
to any action or inaction by Parent in connection with such registration;
provided, however, that Parent shall not be liable in any such case to the
extent that any such loss, penalty, liability, claim, damage (or action or
proceeding in respect thereof) or expense arises out of or is based upon an
untrue statement or alleged statement or omission or alleged omission made in
such registration statement, any such preliminary prospectus, final prospectus,
summary prospectus, amendment or supplement in reliance upon and in conformity
with written information about a Holder which is furnished to Parent by such
Holder specifically for use in such registration statement. This indemnity shall
be in addition to any liability Parent may otherwise have. Such indemnity shall
remain in full force and effect regardless of any investigation made by or on
behalf of such Holder or any indemnified party and shall survive the transfer of
such securities by such Holder.

(b) Indemnification by the Holders. Each Holder agrees to indemnify and hold
harmless (in the same manner and to the same extent as set forth in
Section 5(a)) Parent, each member of the Board, each officer, employee and agent
of Parent and each other Person, if any, who controls any of the foregoing
within the meaning of the Securities Act or the Exchange Act, with respect to
any untrue statement or alleged untrue statement of a material fact in or
omission or alleged omission to state a material fact from such registration
statement, any preliminary prospectus, final prospectus or summary prospectus
contained therein, or any amendment or supplement thereto, to the extent, but
only to the extent, that such untrue statement or alleged untrue statement or
omission or alleged omission was made in reliance upon and in conformity with
written information about such Holder furnished to Parent by such Holder
specifically for inclusion in such registration statement, preliminary
prospectus, final prospectus, summary

 

13



--------------------------------------------------------------------------------

prospectus, amendment or supplement and has not been corrected in a subsequent
registration statement, any preliminary prospectus, final prospectus or summary
prospectus contained therein, or any amendment or supplement thereto prior to or
concurrently with the sale of the Registrable Securities to the Person asserting
the claim; provided, however, that Holder shall not be liable for any amounts in
excess of the net proceeds received by such Holder from sales of Registrable
Securities pursuant to the registration statement to which the claims relate,
and provided, further, that the obligations of the Holders shall be several and
not joint and several. This indemnity shall be in addition to any liability
Holder may otherwise have. Such indemnity shall remain in full force and effect
regardless of any investigation made by or on behalf of Parent or any
indemnified party and shall survive the transfer of such securities by Parent.

(c) Notices of Claims, etc. Promptly after receipt by an indemnified party of
notice of the commencement of any action or proceeding involving a claim
referred to in the preceding paragraphs of this Section 5, such indemnified
party shall, if a claim in respect thereof is to be made against an indemnifying
party, give written notice to such indemnifying party of the commencement of
such action; provided, however, that the failure of any indemnified party to
give notice as provided herein shall not relieve the indemnifying party of its
obligations under the preceding paragraphs of this Section 5, except to the
extent that the indemnifying party is materially prejudiced by such failure to
give notice. In case any such action is brought against an indemnified party,
unless in such indemnified party’s reasonable judgment a conflict of interest
between such indemnified and indemnifying parties may exist with respect to such
claim, such indemnified party shall permit such indemnifying party to assume the
defense of such claim with counsel reasonably satisfactory to the indemnified
party; provided, however, that any person entitled to indemnification hereunder
shall have the right to employ separate counsel and to participate in the
defense of such claim, but the fees and expenses of such counsel shall be at the
expense of such person unless (A) the indemnifying party has agreed to pay such
fees or expenses or (B) the indemnifying party shall have failed to assume the
defense of such claim and employ counsel reasonably satisfactory to such person
within a reasonable time after receipt of notice of such claim from the Person
entitled to indemnification hereunder. If such defense is not assumed by the
indemnifying party as permitted hereunder, the indemnifying party will not be
subject to any liability for any settlement made by the indemnified party
without its consent (but such consent will not be unreasonably withheld,
conditioned or delayed). If such defense is assumed by the indemnifying party
pursuant to the provisions hereof, such indemnifying party shall not settle or
otherwise compromise the applicable claim unless (i) such settlement or
compromise contains a full and unconditional release of the indemnified party of
all liability in respect to such claim or litigation or (ii) the indemnified
party otherwise consents in writing. An indemnifying party who is not entitled
to, or elects not to, assume the defense of a claim will not be obligated to pay
the fees and expenses of more than one counsel (plus local counsel) for all
parties indemnified by such indemnifying party with respect to such claim,
unless in the reasonable judgment of any indemnified party, a conflict of
interest may exist between such indemnified party and any other of such
indemnified parties with respect to such claim, in which event the indemnifying
party shall be obligated to pay the reasonable fees and disbursements of such
additional counsel or counsels.

The indemnification provided for under this Agreement shall remain in full force
and effect regardless of any investigation made by or on behalf of the
indemnified party and shall survive the transfer of securities.

 

14



--------------------------------------------------------------------------------

(d) Contribution. If, for any reason, the foregoing indemnity is unavailable, or
is insufficient to hold harmless an indemnified party, then the indemnifying
party shall contribute to the amount paid or payable by the indemnified party as
a result of the loss, claim, damage or expense in such proportion as is
appropriate to reflect the relative fault of the indemnifying party and the
indemnified party, and the relative benefits received by the indemnifying party
and the indemnified party, as well as any other relevant equitable
considerations. No indemnified party guilty of fraudulent misrepresentation
(within the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any indemnifying party who was not guilty of such fraudulent
misrepresentation. In connection with any registration statement filed with the
SEC by Parent, the relative fault of the indemnifying party on the one hand and
of the indemnified person on the other shall be determined by reference to,
among other things, whether the untrue or alleged untrue statement of a material
fact or the omission or alleged omission to state a material fact relates to
information supplied by the indemnifying party or by the indemnified party, and
by such party’s relative intent, knowledge, access to information and
opportunity to correct or prevent such statement or omission. Notwithstanding
the provisions of this Section, no Holder shall be required to contribute an
amount greater than the net proceeds received by such Holder from sales of
Registrable Securities pursuant to the registration statement to which the
claims relate (after taking into account the amount of damages which such Holder
has otherwise been required to pay by reason of any and all untrue or alleged
untrue statements of material fact or omissions or alleged omissions of material
fact made in any registration statement, prospectus or preliminary prospectus or
any amendment thereof or supplement thereto related to such sale of Registrable
Securities).

(e) No Exclusivity. The remedies provided for in this Section 5 are not
exclusive and shall not limit any rights or remedies which may be available to
any indemnified party at law or in equity or pursuant to any other agreement.

Section 6.  g  Covenants Relating To Rule 144. Parent shall use its reasonable
best efforts to file any reports required to be filed by it under the Securities
Act and the Exchange Act and to take such further action as any Holder may
reasonably request, all to the extent required from time to time to enable
Holders to sell Registrable Securities without registration under the Securities
Act within the limitation of the exemptions provided by Rule 144 under the
Securities Act, as such rule may be amended from time to time. Parent shall, in
connection with any sale, transfer or other disposition by any Holder of any
Shares pursuant to Rule 144 promulgated under the Securities Act, promptly cause
the timely preparation and delivery of certificates representing the Shares to
be sold and the removal of any legend restricting transfers of the Shares, and
enable certificates for such Shares to be issued (or, in the case of book-entry
shares, make or cause to be made appropriate notifications on the books of
Parent’s transfer agent) for such number of shares and registered in such names
as the Holders may reasonably request and to provide a customary opinion of
counsel required by Parent’s transfer agent.

Miscellaneous.

(a) Other Registrations. Parent shall not enter into any agreement with respect
to its Shares that adversely affects the priorities of the Holders in the event
of an underwriter cut-back as set forth in Section 2(e), 3(b) and 3(c) herein;
provided however, that the grant of piggyback registration rights to other
persons that would participate in a piggyback registration with the same
priority as the Holders shall be deemed to not adversely affect the priorities
of the Holders in the event of an underwriter cut-back.

 

15



--------------------------------------------------------------------------------

(b) Termination; Survival. The rights of each Holder under this Agreement shall
terminate upon the earlier of (i) the date on which the Holders collectively
shall cease to hold Registrable Securities representing at least 2% of the
Voting Securities (as defined in the Shareholders Agreement) outstanding at such
time and (ii) the date that all of the Registrable Securities held by such
Holder cease to be Registrable Securities. Notwithstanding the foregoing, the
obligations of the parties under Sections 4(a)(ix), 5, 6 and this Section 7
shall survive the termination of this Agreement.

(c) Governing Law. This Agreement and any claim, controversy or dispute arising
under or related to this Agreement, whether in law or in equity, whether in
contract or in tort, by statute or otherwise, shall be governed and construed in
accordance with the Laws of the State of Delaware without giving effect to the
principles of conflicts of law thereof or of any other jurisdiction.

(d) Consent to Jurisdiction; Venue; Waiver of Jury Trial. IN ADDITION, EACH OF
THE PARTIES HERETO (A) CONSENTS TO SUBMIT ITSELF, AND HEREBY SUBMITS ITSELF, TO
THE PERSONAL JURISDICTION OF THE COURT OF CHANCERY OF THE STATE OF DELAWARE AND
ANY FEDERAL COURT LOCATED IN THE STATE OF DELAWARE, OR, IF NEITHER OF SUCH
COURTS HAS SUBJECT MATTER JURISDICTION, ANY STATE COURT OF THE STATE OF DELAWARE
HAVING SUBJECT MATTER JURISDICTION, IN THE EVENT ANY CLAIM, CONTROVERSY OR
DISPUTE (IN EACH CASE, WHETHER IN LAW OR IN EQUITY, WHETHER IN CONTRACT OR IN
TORT, BY STATUTE OR OTHERWISE) ARISES OUT OF, OR IS RELATED TO, THIS AGREEMENT
OR ANY OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, (B) AGREES THAT IT
WILL NOT ATTEMPT TO DENY OR DEFEAT SUCH PERSONAL JURISDICTION BY MOTION OR OTHER
REQUEST FOR LEAVE FROM ANY SUCH COURT, AND AGREES NOT TO PLEAD OR CLAIM ANY
OBJECTION TO THE LAYING OF VENUE IN ANY SUCH COURT OR THAT ANY JUDICIAL
PROCEEDING IN ANY SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM,
(C) AGREES THAT IT WILL NOT BRING ANY ACTION (WHETHER IN LAW OR IN EQUITY,
WHETHER IN CONTRACT OR IN TORT, BY STATUTE OR OTHERWISE) RELATING TO THIS
AGREEMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT IN ANY COURT
OTHER THAN THE COURT OF CHANCERY OF THE STATE OF DELAWARE AND ANY FEDERAL COURT
LOCATED IN THE STATE OF DELAWARE, OR, IF NEITHER OF SUCH COURTS HAS SUBJECT
MATTER JURISDICTION, ANY STATE COURT OF THE STATE OF DELAWARE HAVING SUBJECT
MATTER JURISDICTION, AND (D) CONSENTS TO SERVICE OF PROCESS BEING MADE THROUGH
THE NOTICE PROCEDURES SET FORTH IN SECTION 7(l). EACH OF THE PARTIES HERETO
HEREBY KNOWINGLY, INTENTIONALLY AND VOLUNTARILY IRREVOCABLY WAIVES ANY AND ALL
RIGHTS TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATED TO
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

 

16



--------------------------------------------------------------------------------

(e) Entire Agreement. This Agreement constitutes the entire agreement between
the parties with respect to the subject matter contained herein, and it
supersedes all prior and contemporaneous agreements, representations and
understandings of the parties, express or implied, oral or written; provided,
however, that Parent shall not have any obligation to facilitate the
participation of any Holder in any registration, offering or sale that is not
made in compliance with the Shareholders Agreement.

(f) Amendments and Waivers. The provisions of this Agreement may be amended or
waived at any time only by the written agreement of Parent and the Holders of a
majority of the Registrable Securities then outstanding. Any waiver, permit,
consent or approval of any kind or character on the part of any such Holders of
any provision or condition of this Agreement must be made in writing and shall
be effective only to the extent specifically set forth in writing. Any amendment
or waiver affected in accordance with this paragraph shall be binding upon
Parent and each Holder of Registrable Securities. Notwithstanding the foregoing,
no amendments may be made to this Agreement that adversely affect any Holder in
a manner different than any other Holder without such Holder’s prior written
consent.

(g) Assignment. Except as set forth herein, the rights and obligations of a
Holder under this Agreement shall not be assignable by such Holder without
prior, express written consent of Parent. Notwithstanding the foregoing, the
rights and obligations of any Holder may be assigned to any transferee permitted
to receive Shares pursuant to the Shareholders Agreement; provided, however,
that any such Shares transferred shall cease to be Registrable Securities if
such transferee transfers such Shares pursuant to Rule 144 of the Securities Act
without any volume or manner of sale restrictions thereunder. The rights and
obligations of the Parent under this Agreement shall not be assignable by Parent
without the consent of Holders of a majority of Registrable Securities then
outstanding.

(h) Binding Effect. This Agreement shall be binding upon, and inure to the
benefit of, the legal representatives, heirs, successors and assigns of the
respective parties.

(i) Expenses. All Registration Expenses incurred in connection with any
registration statement under this Agreement shall be borne by Parent. All
Selling Expenses relating to securities registered on behalf of the Holders
shall be borne by the Holders of the Registrable Securities included in such
registration. The obligation of the Parent to bear the expenses provided for in
this paragraph shall apply irrespective of whether a registration statement
becomes effective, is withdrawn or suspended, or converted to any other form of
registration and irrespective of when any of the foregoing shall occur.

(j) Counterparts. This Agreement may be executed in one or more counterparts
(including by facsimile), all of which shall be considered one and the same
agreement, and shall become effective when one or more counterparts have been
signed by each of the parties to this Agreement. Electronic or facsimile
signatures shall be deemed to be original signatures.

(k) Severability. The parties agree that if any part, term or provision of this
Agreement shall be found invalid, illegal or unenforceable in any respect by any
court of law of competent jurisdiction, the remaining provisions shall be
severable, valid and enforceable in

 

17



--------------------------------------------------------------------------------

accordance with their terms, and any such invalidity, illegality or
unenforceability in any jurisdiction shall not invalidate or render illegal or
unenforceable such provision in any other jurisdiction.

(l) Notices. All notices and other communications hereunder shall be in writing
and shall be deemed duly delivered (i) four (4) Business Days after being sent
by registered or certified mail, return receipt requested, postage prepaid,
(ii) one (1) Business Day after being sent for next Business Day delivery, fees
prepaid, via a reputable nationwide overnight courier service or (iii) on the
date of confirmation of receipt (or, the first Business Day following such
receipt if the date of such receipt is not a Business Day) of transmission by
email, in each case to the intended recipient as set forth below:

If to a Holder, to the address indicated for such Holder in Schedule A hereto
with a copy (which shall not constitute notice) to:

 

Ropes & Gray LLP

Prudential Tower

800 Boylston Street

Attn: William M. Shields C. Michael Roh E-mail:

william.shields@ropesgray.com

michael.roh@ropesgray.com

 

                If to Parent, as follows:

 

Endo International plc

First Floor, Minerva House

Simmonscourt Road

Ballsbridge

Dublin 4, Ireland

 

and

 

Endo Health Solutions Inc.

1400 Atwater Drive

Malvern, Pennsylvania

Attn: Matthew J. Maletta,

Executive Vice President, Chief Legal Officer

E-mail: maletta.matthew@endo.com

 

18



--------------------------------------------------------------------------------

            With a copy to (which shall not constitute notice) to:

 

Skadden, Arps, Slate, Meagher & Flom LLP

Four Times Square

New York, NY 10036-6522

Attn:

Eileen T. Nugent

C. Michael Chitwood

E-mail:

enugent@skadden.com

michael.chitwood@skadden.com

Any party may, from time to time, by written notice to the other parties,
designate a different address, which shall be substituted for the one specified
above for such party.

(m) Specific Performance. The parties agree that irreparable damage may occur in
the event that any of the provisions of this Agreement were not performed in
accordance with their specific terms or were otherwise breached. Accordingly,
the parties shall be entitled to seek an injunction or injunctions to prevent
breaches of this Agreement and to enforce specifically the terms and provisions
of this Agreement, in addition to any other remedy to which they are entitled at
law or in equity.

(n) No Waiver. No failure or delay by any party in exercising any right, power
or privilege hereunder shall operate as a waiver thereof nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or privilege. The rights and remedies herein
provided shall be cumulative and not exclusive of any rights or remedies
provided by law.

[Signatures Appear on the Following Page]

 

19



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
as of the date first written above.

 

PARENT:

ENDO INTERNATIONAL PLC

By:

/s/ Rajiv De Silva

Name:

Rajiv De Silva

Title:

President & Chief Executive Officer

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

HOLDERS:

TPG SKY L.P. By: TPG Advisors VI, Inc., its general partner

By:

/s/ Ronald Cami

Name: Ronald Cami Title: Vice President

 

TPG SKY CO-INVEST L.P.

By:

TPG Advisors VI, Inc., its general partner

By:

/s/ Ronald Cami

Name:

Ronald Cami

Title:

Vice President

 

TPG BIOTECHNOLOGY PARTNERS IV L.P.

By:

TPG Biotechnology GenPar IV, L.P., its general partner

By:

TPG Biotech GenPar IV Advisors, LLC, its general partner

By:

/s/ Ronald Cami

Name:

Ronald Cami

Title:

Vice President

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

Schedule A

The Holders

 

Name of

Holder

  

Number of

Shares of
Held1

   Address of Holder    Email Address of Holder TPG Sky L.P.    [—]   

c/o TPG Global, LLC

301 Commerce Street, Suite 3300

Fort Worth, Texas 76102

Attention: General Counsel

   rcami@tpg.com TPG Sky Co-Invest L.P.    [—]   

c/o TPG Global, LLC

301 Commerce Street, Suite 3300

Fort Worth, Texas 76102

Attention: General Counsel

   rcami@tpg.com TPG Biotechnology Partners IV L.P.    [—]   

c/o TPG Global, LLC

301 Commerce Street, Suite 3300

Fort Worth, Texas 76102

Attention: General Counsel

   rcami@tpg.com

 

1 To be completed at Closing.

 

Sch. A-1